Title: To James Madison from Thomas Jefferson, 17 November 1793
From: Jefferson, Thomas
To: Madison, James


Germantown. Nov. 17. 1793.
I have got good lodgings for Monroe & yourself, that is to say, a good room with a fire place & two beds, in a pleasant & convenient position, with a quiet family. They will breakfast you, but you must mess in a tavern; there is a good one across the street. This is the way in which all must do, and all I think will not be able to get even half beds. The President will remain here I believe till the meeting of Congress, merely to form a point of union for them before they can have acquired information & courage. For at present there does not exist a single subject in the disorder, no new infection having taken place since the great rains the 1st. of the month, & those before infected being dead or recovered. There is no doubt you will set in Philadelphia, & therefore I have not given Monroe’s letter to Seckel. I do not write to him, because I know not whether he is at present moving by sea or by land, & if by the latter, I presume you can communicate to him. Wayne has had a convoy of 22. waggons of provision & 70. men cut off 15 miles in his rear by the Indians. 6. of the men were found on the spot scalped, the rest supposed taken. He had nearly reached Fort Hamilton. R. has given notice that he means to resign. Genet by more & more denials of powers to the President and ascribing them to Congress, is evidently endeavoring to sow tares between them, & at any event to curry favor with the latter to whom he means to turn his appeal, finding it was not likely to be well received with the people. Accept, both of you, my sincere affections.
